Citation Nr: 1637761	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for residuals of a left elbow fracture. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service for tinnitus.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for a personality disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1989 until April 1990.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his May 2012 substantive appeal, the Veteran requested a Travel Board hearing before a Member of the Board.  In a June 2015 statement, the Veteran wrote that he no longer desired a Board hearing.  Thus, his hearing request is deemed withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.


FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran stating that he desired to withdraw his substantive appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  The record shows that the Veteran filed a timely NOD to the denials of entitlement to service connection for bilateral hearing loss, tinnitus, arthritis, a personality disorder, and residuals of a left elbow fracture.  The Veteran perfected his appeal in May 2012.  

However, a substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that in a written statement received in June 2015, the Veteran informed the Board that he wished to withdraw all issues on appeal before the Board.  Having met the requirements of 38 C.F.R. § 20.204 (2015), the Veteran has withdrawn his substantive appeal with respect to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, arthritis, a personality disorder, and residuals of a left elbow fracture.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The appeal on the issues of entitlement to service connection for bilateral hearing loss, tinnitus, arthritis, a personality disorder, and residuals of a left elbow fracture is dismissed.


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


